                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT


DAVID V. COOMBS,                :
   Plaintiff,                   :
                                :
v.                              : Civil No. 3:18CV54 (AWT)
                                :
NANCY A. BERRYHILL,             :
ACTING COMMISSIONER OF SOCIAL   :
SECURITY,                       :
   Defendant.                   :




           ORDER AFFIRMING THE COMMISSIONER’S DECISION

     Plaintiff David V. Coombs appeals the Commissioner’s final

decision denying the plaintiff’s application for disability

insurance benefits (“DIB”) pursuant to sections 205(g) and

1631(c)(3) of the Social Security Act (“Act”), 42 U.S.C. §

405(g).

     The plaintiff filed a motion for reversal or remand,

contending that the Administrative Law Judge (“ALJ”) erred (1)

by giving great weight to the opinions of Nurse Practitioner

Lisa DeCarlo; (2) by failing to consider Dr. Russell Phillips’s

agency consultant opinions and reconciling them with the

inconsistencies in Nurse Practitioner DeCarlo’s opinions; (3)by

giving great weight to portions of the state agency assessments

of Carl Bancoff, MD, Susan Gonzalez, Lois Wurzel, MD, and Erika

Cieslak; (4) by not supporting the RFC non-exertional findings
with substantial evidence; and (5) by finding that the plaintiff

could frequently finger and handle.      Pl.’s Mem. to Reverse (“ECF

No. 22-1”) at 4-12.

       The Commissioner filed a motion for an order affirming the

Commissioner’s decision, maintaining that the plaintiff “failed

to demonstrate any significant error of fact or law” and that

“the ALJ’s findings are supported by substantial evidence.”

Def.’s Mot. to Affirm (“ECF No. 23”) at 9.

       For the reasons set forth below, the court concludes that

any error in the application of the legal standard was harmless

and that the ALJ’s findings are supported by substantial

evidence.    Thus, the Commissioner’s final decision is being

affirmed.



  I.     Legal Standard

       “A district court reviewing a final [] decision . . . [of

the Commissioner of Social Security] pursuant to section 205(g)

of the Social Security Act, 42 U.S.C § 405(g), is performing an

appellate function.”      Zambrana v. Califano, 651 F.2d 842, 844

(2d Cir. 1981).    The court may not make a de novo determination

of whether a plaintiff is disabled in reviewing a denial of

disability benefits.      See Wagner v. Sec’y of Health & Human

Servs., 906 F.2d 856, 860 (2d Cir. 1990).      Rather, the court’s

function is to ascertain whether the Commissioner applied the

                                    2
correct legal principles in reaching a conclusion and whether

the decision is supported by substantial evidence.      See Johnson

v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987).      Substantial

evidence is “‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”      Williams v.

Bowen, 859 F.2d 255, 258 (2d Cir. 1988) (quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971)).    Substantial evidence must

be “more than a mere scintilla or touch of proof here and there

in the record.”    Williams, 859 F.2d at 258.    Absent legal error,

this court may not set aside the decision of the Commissioner if

it is supported by substantial evidence.    See Berry v.

Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); 42 U.S.C. §

405(g)(“The findings of the Commissioner of Social Security as

to any fact, if supported by substantial evidence, shall be

conclusive . . . .”).    Thus, if the Commissioner’s decision is

supported by substantial evidence, that decision will be

sustained, even where there may also be substantial evidence to

support the plaintiff’s contrary position.      See Schauer v.

Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).



  II.    Discussion

         A. Nurse Practitioner DeCarlo’s Medical Source Statement

        The plaintiff contends that “the ALJ erred in giving great

weight” to Nurse Practitioner DeCarlo’s opinions” as reflected

                                  3
in the medical impairment questionnaire dated March 20, 2015,

because she was “not an acceptable medical source, does not

practice in the field of behavioral health, had no behavioral

health treatment relationship with the plaintiff, . . . did not

begin primary care treatment of the plaintiff until more than

two years after the date last insured” and her “findings . . .

are inconsistent with the records for contemporaneous

behavioral health treatment that the plaintiff was receiving

from UCFS in 2015, which records reflect little to no

improvement in the plaintiff’s chronic symptoms related to

anxiety and depression (Tr. 1248-1300).”   ECF No. 22-1 at 4-5.

     The defendant maintains that “[t]he ALJ reasonably and

correctly assigned ‘great weight’ to the medical assessment from

treating Nurse Practitioner DeCarlo”.   ECF No. 23 at 4.

     On this issue, the Social Security Administration has noted

the following:

     In addition to evidence from “acceptable medical sources,” we
     may use evidence from “other sources” . . . to show the
     severity of the individual's impairment(s) and how it affects
     the individual's ability to function. These sources include,
     but are not limited to . . . [m]edical sources who are not
     “acceptable medical sources,” such as nurse practitioners .
     . . . [T]he Act requires us to consider all of the available
     evidence in the individual's case record in every case. . .
     . In addition, when an adjudicator determines that an opinion
     from such a source is entitled to greater weight than a
     medical opinion from a treating source, the adjudicator must
     explain the reasons . . . .




                                4
SSR 06-3p (Rescinded effective March 27, 2017, after the ALJ’s

December 27, 2016, decision.).

     The ALJ wrote:

     The undersigned accepts that claimant has some mental
     health impairments that also impact his functional
     capacity. The RFC has the finding for performing short and
     simple tasks with limited social interaction. Claimant
     attested to problems with reading comprehension. A[s] a
     result, the RFC has the requirement for receiving
     instructions orally, not in written form, and no work
     requiring reading. In consideration of stress triggers,
     the undersigned has also limited the claimant to work that
     does not require any independent judgment making. At the
     hearing, claimant reported very little ability to sustain
     focus for work tasks. As an initial matter, the
     undersigned notes that there are no findings for loss of
     cognitive ability such that claimant could not perform at
     least short and simple tasks. Mental status examinations
     detail average intellect and fair recent and remote memory
     (Ex. 2F, Pg. 32). At the next visit, claimant demonstrated
     poor memory and difficulty concentrating. The undersigned
     must balance that against the finding for average
     intellect and cognitive functioning within effective
     limits (Ex. 2F, Pg. 30). As claimant's medical treatment
     continued, he showed improvement in mood and presented with
     a brighter affect (Ex. 2F, Pg. 21). The record does show
     that claimant had period of hospitalization. A[t] the time
     of his discharge, his thoughts "improved dramatically" (Ex.
     2F, Pg. 2). None of these notes shows any loss of
     concentration or focus. As such, the undersigned does not
     credit claimant's report that he could sustain adequate CPP
     for simple tasks.
     . . .
     As for the opinion evidence, the undersigned gives great
     weight to the opinion of claimant’s treating source, L.
     DeCarlo, ARPN.   Although Nurse Practitioner DeCarlo is an
     “other” source, she has a treatment relationship with
     claimant.   The findings for average functioning in social
     interaction and average ability to perform simple tasks and
     sustain focus for such tasks comports with the content of
     the ongoing treatment notes.
R. at 17.

                                 5
      As noted above, contrary to the plaintiff’s contention, the

ALJ may consider and even give greater weight to “other sources”

than to treating medical sources if the ALJ states the reasons

for the weight given.   The ALJ may put weight on evidence after

the date last insured where it informs disability during the

relevant period.   Also, the plaintiff fails to point to any

prejudice that would result from a misapplication of the

standard in evaluating Ms. DeCarlo’s opinion, given it “comports

with the content of ongoing treatment notes” found in the

records, as noted by the ALJ.   While the 2015 UCFS treatment

records show symptoms of anxiety and depression, the records

also show normal orientation, speech, languages, attention,

concentration, judgment for everyday activities and social

situations, thought processes, and associations abilities (see

R. at 1271, 1274, 1280, 1287, 1291, 1294, 1298).   Even if the

plaintiff could point to substantial evidence to support the

plaintiff’s contrary position, because the Commissioner’s

decision also is supported by substantial evidence, that decision

will be sustained.   See Schauer v. Schweiker, 675 F.2d 55, 57

(2d Cir. 1982).

      Therefore, the plaintiff’s motion to reverse or remand on

this ground is being denied.

     B.   Dr. Phillips’s Assessment

     The plaintiff contends that the ALJ failed to consider Dr.

                                 6
Russell Phillips’s April 4, 2015, assessment (citing R. at 144-

149) and to reconcile any differences between it and Nurse

Practitioner DeCarlo’s medical source statement:   that the

Social Security Administration (“SSA”) on April 15, 2015,

found that the plaintiff was disabled for supplemental

security income (“SSI”) purposes due to affective,

personality and anxiety disorders; that the SSA based that

finding on Dr. Phillips’s assessment; and that both conflict

with Nurse Practitioner DeCarlo’s contemporaneous findings.

See ECF No. 22-1 at 6.

    The defendant maintains that the ALJ specifically referred

to Dr. Phillips’s assessment because it was contained in

Exhibit 9A, which was cited by the ALJ; that unlike Dr.

Phillips, Nurse Practitioner DeCarlo examined the plaintiff;

that “the State Agency ultimately determined Mr. Coombs was not

disabled as of March 31, 2012”; and that any error would be

harmless because “the ALJ did not solely rely on the non-

medical part of the reports.”   ECF No. 23 at 7.

    The ALJ wrote:

    The undersigned affords partial weight to the State
    Agency assessments issued by Carl Bancoff, M.D.,
    Sonia Gonzalez, Lois Wurzel, and Erika Cieslak (Exs.
    3A, 4A, 5A, 6A, 9A). These assessments do not
    consider any physical impairments and that is not
    consistent with the material showing orthopedic
    impairments. The undersigned gives great weight to
    the portion of the assessment finding for the

                                7
       ability to perform short and simple tasks and can
       sustain concentration, pace, and persistence for
       such tasks. Those findings agree with the content
       of the treatment notes and the opinion from
       claimant's treating source.

R. at 17-18 (emphasis added).

       The court agrees that the ALJ referred to Dr. Phillips’s

assessment when citing to Exhibit 9A. Exhibit 3A refers to Dr.

Carl Bancoff’s assessment, Exhibit 4A to Sonia Gonzalez’s,

Exhibit 5A to Lois Wurzel’s and Exhibit 6A to Erika Cieslak’s.

Although he is not named, 9A corresponds to Dr. Phillips’s

assessment.

       However, Dr. Phillips’s assessment relates both to the DIB and

the SSI claims.      Only DIB is at issue here.     The plaintiff’s

onset date is June 30, 2008, the DIB application was filed June

7, 2014, and the date last insured is March 31, 2012, making

the period prior to March 31, 2012, the relevant period.           His

SSI application was filed January 12, 2015.         The relevant

period for that claim is almost three years after the

plaintiff’s date last insured.

       Finally, as noted by the defendant, the SSA ultimately found the

plaintiff “Not Disabled” (R. at 150) as of date last insured: “We

have determined your condition was not disabling on any date through

3/31/12, when you were last insured for disability benefits.”     R. at

151.

       Therefore, the plaintiff’s motion to reverse or remand on
                                    8
this ground is being denied.

       C. Other State Agency Assessments

     The plaintiff contends that the ALJ erred by giving “great

weight“ to portions of the assessments of Carl Bancoff, MD,

Susan Gonzalez, Lois Wurzel, MD and Erika Cieslak, the earliest

of which is dated November 18, 2014, because “it is not clear

what the ALJ relied on in reaching the conclusion that the

agency consultants found the plaintiff able to perform short,

simple tasks, and maintain concentration, persistence and pace”

because, inter alia, “none . . .provided an assessment of the

plaintiff’s mental health impairments.”    ECF No. 22-1 at 7-8.

     The defendant maintains that mentioning “agency single

decision makers Gonzalez, Wurzel, and Cieslak is a harmless

error”, as noted in Section B above, and that “[t]he ALJ

reasonably and correctly assigned ‘great weight’ to parts of the

assessments from Dr. Bancoff”; “although the assessment . . . is

dated November 17, 2014, Dr. Bancoff specifically considered the

time period prior to the March 31, 2012 date last insured and

assessed limitations consistent with the RFC in this case.”    ECF

No. 23 at 8 (citing R. 81-82).

     In addressing mental impairments, the ALJ wrote:

    As an initial matter, the undersigned notes that there
    are no findings for loss of cognitive ability such that
    claimant could not perform at least short and simple
    tasks. Mental status examinations detail average
    intellect and fair recent and remote memory (Ex. 2F, Pg.

                                 9
    32). At the next visit, claimant demonstrated poor memory
    and difficulty concentrating. The undersigned must
    balance that against the finding for average intellect
    and cognitive functioning within effective limits (Ex.
    2F, Pg. 30). As claimant's medical treatment continued, he
    showed improvement in mood and presented with a brighter
    affect (Ex. 2F, Pg. 21). The record does show that claimant
    had period of hospitalization. A[t] the time of his
    discharge, his thoughts "improved dramatically" (Ex. 2F,
    Pg. 2). None of these notes shows any loss of concentration
    or focus. As such, the undersigned does not credit
    claimant's report that he could sustain adequate CPP for
    simple tasks.

R. at 16.   The ALJ supports his findings by citing to treating

sources in Exhibit 2F, The William W. Backus Hospital treatment

records.    Page 32 references results from the plaintiff’s mental

status examination conducted by Brian Benton, M.D., on March 12,

2010; page 30, the mental status examination conducted by Eric

K. Sandberg, Ph.D., on March 30, 2010; page 21, the mental

status examination conducted by Barclay G. Caras, M.D., on April

7, 2010; and page 2, the “CONDITION OF DISCHARGE” summary

prepared by Eric K. Sandberg, Ph.D., on June 3, 2011.    The ALJ

noted that the state agency sources “comport[ed] with the

content of the ongoing treatment notes” (R. at 17 (emphasis

added)), some of which are cited above.   Thus, the ALJ did not

rely solely on the state agency assessments.   Any error with

respect to their consideration would be harmless because

substantial evidence supports the ALJ’s decision, so it is

immaterial that substantial evidence also supports the

plaintiff’s position.

                                 10
     Therefore, the plaintiff’s motion to reverse or remand on

this ground is being denied.

       D. RFC

     The plaintiff asserts that ”[t]he ALJ erred in his RFC

findings”, and then proceeds to marshall evidence that supports

the plaintiff’s position, including “medical evidence of

behavioral conditions present from the date of onset through the

date last insured” (ECF No. 22-1 at 9), and evidence of

treatment after the date last insured.

     As to the mental health impairments that also impact the

plaintiff’s functional capacity, the ALJ wrote:

     The undersigned accepts that the claimant has some mental
     health impairments that also impact his functional
     capacity. The RFC has the finding for performing short and
     simple tasks with limited social interaction. Claimant
     attested to problems with reading comprehension. A[s] a
     result, the RFC has the requirement for receiving
     instructions orally, not in written form, and no work
     requiring reading. In consideration of stress triggers,
     the undersigned has also limited the claimant to work that
     does not require any independent judgment making. At the
     hearing, claimant reported very little ability to sustain
     focus for work tasks. As an initial matter, the undersigned
     notes that there are no findings for loss of cognitive
     ability such that claimant could not perform at least short
     and simple tasks. Mental status examinations detail
     average intellect and fair recent and remote memory (Ex.
     2F, Pg. 32). At the next visit, claimant demonstrated poor
     memory and difficulty concentrating. The undersigned must
     balance that against the finding for average intellect and
     cognitive functioning within effective limits (Ex. 2F, Pg.
     30). As claimant's medical treatment continued, he showed
     improvement in mood and presented with a brighter affect (Ex.
     2F, Pg. 21). The record does show that claimant had period of
     hospitalization. A[t] the time of his discharge, his thoughts
     "improved dramatically" (Ex. 2F, Pg. 2). None of these notes

                                11
     shows any loss of concentration or focus. As such, the
     undersigned does not credit claimant's report that he could
     sustain adequate CPP for simple tasks.

R. at 16.   Thus, while the plaintiff can also point to substantial

evidence in support of his position, the Commissioner’s decision

is supported by substantial evidence, so it will be sustained.

See Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).

     The plaintiff also asserts that “[t]he ALJ erred as to the

finding that the plaintiff could frequently finger and handle.”

ECF No. 22-1 at 11.   However, as reflected by the evidence

summarized by the Commissioner at pages 8 to 9 of her brief, the

ALJ’s finding that the plaintiff could frequently finger and

handle is supported by the record.

     Therefore, the plaintiff’s motion to reverse or remand on

this ground is being denied.


  III. Conclusion

     For the reasons set forth above, Plaintiff’s Motion for

Order Reversing the Decision of the Commissioner or in the

Alternative Motion for Remand for a Hearing (ECF No. 22) is

hereby DENIED, and Defendant’s Motion for an Order Affirming the

Decision of the Commissioner (ECF No. 23) is hereby GRANTED.

     The Clerk shall enter judgment accordingly and close this

case.

     It is so ordered.



                                 12
     Dated this 29th day of March 2019, at Hartford,

Connecticut.



                                    __         /s/AWT _      ____
                                           Alvin W. Thompson
                                    United States District Judge




                               13
